Exhibit 10.481

 

ASSIGNMENT

 

This Assignment is made as of the 28th day of December, 2004 by INLAND REAL
ESTATE ACQUISITIONS, INC., an Illinois corporation (“Assignor”) to and for the
benefit of INLAND WESTERN PHENIX CITY, L.L.C., a Delaware limited liability
company (“Assignee”).

 

Assignor does hereby sell, assign, transfer, set over and convey unto Assignee
all of its right, title and interest as Buyer under into that certain Real
Estate Sale Agreement for the purchase and sale of a Shopping Center dated as of
November 15, 2004, as amended and entered into by Regency Realty Group, Inc., a
Florida corporation, as Seller, and Assignor, as Buyer (collectively,  the
“Agreement”), for the sale and purchase of the property described by the
Agreement, located in Phenix City, Alabama.

 

Assignor represents and warrants that it is the Buyer under the Agreement, and
that it has not sold, assigned, transferred, or encumbered such interest in any
way to any other person or entity. By acceptance hereof, Assignee accepts the
foregoing assignment and agrees, from and after the date hereof, to (i) perform
all of the obligations of Buyer under the Agreement, and (ii) indemnify, defend,
protect and hold Assignor harmless from and against all claims and liabilities
arising under the Agreement.

 

IN WITNESS WHEREOF, Assignor and Assignee have executed this instrument as of
the date first written above.

 

 

 

ASSIGNOR:

 

 

 

INLAND REAL ESTATE ACQUISITIONS, INC.
an Illinois corporation

 

 

 

By:

/s/ Jason A. Lazarus

 

 

Name:

Jason A. Lazarus

 

 

As Its:

V.P.

 

 

 

 

 

 

ASSIGNEE:

 

 

 

INLAND WESTERN PHENIX CITY, L.L.C.,
a Delaware limited liability company

 

 

 

By: Inland Western Retail Real Estate Trust, Inc.,
a Maryland corporation, its sole member

 

 

 

By:

[ILLEGIBLE]

 

 

Name:

[ILLEGIBLE]

 

 

As Its:

[ILLEGIBLE]

 

 

--------------------------------------------------------------------------------